Citation Nr: 1511812	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the disability rating for the Veteran's service-connected coronary artery disease, status post myocardial infarction (hereinafter CAD), was properly reduced from 60 percent to 30 percent, effective from November 1, 2008.

2.  Entitlement to a rating in excess of 60 percent for CAD on and after November 1, 2008.

3.  Entitlement to an increased rating from an earlier effective date for scars, right amputation stump, left foot, left knee and lower leg currently evaluated at 10 percent from January 11, 2013.

4.  Entitlement to an increased rating from an earlier effective date for scars with retained fragment, right temple and occiput, currently evaluated at 30 percent from January 11, 2013.

5.  Entitlement to an increased rating for shell fragment wound, muscle group XI, left leg, knee and foot, currently rated as 30 percent disabling.

6.  Entitlement to an earlier effective date than January 11, 2013 for the assignment of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kirkpatrick, LLP


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2008, the RO reduced the disability rating for service-connected CAD from 60 percent to 30 percent, effective November 1, 2008.  In December 2013, the RO continued a 30 percent rating for the muscle wound, increased the disability rating for scars, retained fragment, right temple and occiput to 30 percent disabling and granted service connection for additional scars identified on examination, to include scars on the right amputation stump, left foot, left knee and lower leg.  The RO also granted TDIU with an effective the date of the Veteran's January 11, 2013 formal claim.

In a March 2012 decision, the Board found that the reduction in the disability rating for CAD was proper and that an increased rating in excess of 30 percent was not warranted after November 1, 2008.  Following a Joint Motion for Remand filed with the United States Court of Appeals for Veterans Claims (Court), the Board remanded the claim for further development in May 2013.  The Board directed the RO to obtain additional private treatment records, specifically those dated after April 2008, and to obtain a medical opinion to clarify the nature and severity of the Veteran's CAD between July 2007 and November 2008.  Private records were obtained and a medical opinion was obtained in July 2014 in compliance with the remand.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2008, the RO notified the Veteran of a proposal to reduce the disability rating for CAD from 60 percent to 30 percent

2.  In August 2008, the RO reduced the rating for CAD from 60 percent to 30 percent, effective from November 1, 2008.

3.  At the time of the reduction on November 1, 2008, the 60 percent rating for CAD had been in effect since April 30, 2007, a period of less than five years.

4.  At the time the RO reduced the Veteran's disability rating for CAD, there had been no sustained material improvement in the Veteran's disability; resolving reasonable doubt in the Veteran's favor, the rating reduction was not proper.

5.  Application of the rating criteria does not support entitlement to a rating higher than 60 percent for CAD for any period other than those during which a 100 percent rating was assigned pursuant to Diagnostic Code (DC) 7006 following myocardial infarctions in 2007 and 2013.

6.  At no time during the appeal period, beginning January 11, 2012, did the Veteran have three or more scars that were unstable or painful; or, deep and nonlinear scars covering an area of at least 6 square inches; or, superficial and nonlinear scars covering an area of at least 144 square inches on his right amputation stump, left foot, left knee and lower leg.

7.  At no time during the appeal period, beginning January 11, 2012, did the scars on the Veteran's right temple and occiput exhibit more than three characteristics of disfigurement.

8.  During the appeal period, beginning January 11, 2012, the Veteran's muscle damage of right muscle group XI was severe; the Veteran is in receipt of the highest possible schedular rating; his muscle wound is not so exceptional or unusual as to warrant referral for a higher rating on an extraschedular basis.

9.  A claim for a TDIU was not raised by the record prior to the Veteran's formal claim on January 11, 2013.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 60 percent rating for CAD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104, Diagnostic Codes 7005, 7006 (2014).

2.  The criteria for entitlement to a disability rating in excess of 60 percent for CAD have not been met for any period other than those during which a 100 percent rating was assigned pursuant to DC 7006 following myocardial infarctions in 2007 and 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2014).

3.  The criteria for a rating in excess of 10 percent from an earlier effective date for scars, right amputation stump, left knee, left foot and lower leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.118, Diagnostic Codes 7801-7805 (2014).

4.  The criteria for a rating in excess of 30 percent from an earlier effective date for scars with retained fragments, right temple and occiput, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.118, Diagnostic Code 7800 (2014).

5. The Veteran is in receipt of the highest possible schedular rating for shell fragment wound, muscle group XI, left leg, knee and foot; the Veteran's muscle wound is not so exceptional or unusual as to warrant referral for consideration of a higher rating on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.68, 4.73, Diagnostic Code 5311 (2014).

6.  The criteria for an effective date prior to January 11, 2013 for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 U.S.C.A. §§ 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The appeal regarding the propriety of a reduction for service-connected CAD stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits. As such, it arises from an action initiated by the RO, not the Veteran. The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements. See 38 C.F.R. § 3.105(e), (i).  Here, the Board is granting the claim in full and thus, any error assisting the Veteran was harmless.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In January 2013, the Veteran filed a claim for a TDIU which the RO interpreted to be a claim for an increased rating for all his service-connected disabilities.  Although the Veteran was not provided the specific Diagnostic Codes related to rating scars or muscles prior to the RO's December 2013 decision, the Board finds that he was provided this information during the course of the claim, specifically in a November 2014 statement of the case.  The Veteran was made aware of the evidence necessary to substantiate his claim.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran has not identified any medical evidence which remains outstanding.

VA examinations were conducted of the Veteran's CAD, scars and muscle wound in November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issues on appeal. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of these claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Regulations Governing the Propriety of Rating Reductions and Relevant Rating Criteria for CAD

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.

In this case, the 60 percent disability rating became effective April 30, 2007, less than two years before the reduction took effect on November 1, 2008.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement would warrant a rating reduction.  38 C.F.R. § 3.344 (c).

Some general VA regulations apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown, 5 Vet. App. at 420-21.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

The Veteran's CAD is currently rated under DC 7005-7006 under the criteria of 38 C.F.R § 4.104 (schedule of ratings-diseases of the heart).  DC 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  DC 7006, which provides ratings for myocardial infarction, is identical to DC 7005 with the exception of allowing a 100 percent disability rating during and for three months following a myocardial infarction, documented by laboratory tests.

Under DC 7005 and DC 7006, a 10 percent rating is assigned where a workload greater than 7 METs [metabolic equivalent testing]  but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  

A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

38 C.F.R. § 4.104 further provides that where a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Use of DC 7005 and DC 7006 also requires consideration of 38 C.F.R. § 4.100 (2014).  38 C.F.R. § 4.100 provides that, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication; even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, metabolic equivalents (METs) testing is required unless: (1) it is medically contra-indicated); or, (2) when left ventricle ejection fraction is measured and is 50 percent or less; or (3) when congestive heart failure is present or there has been more than one episode of congestive heart failure in the last year; or, (4) when a 100 percent rating can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Here, the Veteran argues that in 2008, at the time his rating for CAD was reduced from 60 percent to 30 percent, his heart condition had not improved as evidenced by a recurrent myocardial infarction (MI) that was not properly considered at the examination on which the RO based the decision to propose a rating reduction.  The Veteran argues that because the April 2008 VA examination report was based on an inaccurate factual premise, specifically that a second MI had not occurred, and the claims file was not available to the examiner for review of the Veteran's medical history, the reduction was improper and the 60 percent rating for CAD must be restored.  See September 2014 Representative Statement.  

Service connection for CAD was granted in a September 2007 rating decision and a 60 percent evaluation was assigned effective from April 30, 2007 based on an estimated METs level of 5.0 on a July 2007 VA examination report.  

At the July 2007 VA examination, it was noted the Veteran had fatigue after working hard in the yard for about 2 hours and then he had to slow down.  He denied episodes of congestive heart failure and indicated his acute myocardial infarction sustained in September 2004 was his only episode of cardiac illness.  It was noted the condition affected the Veteran's life in that "he has to watch what he does so that he will not become tired, and this is mainly due to his right below the knee amputation and osteoarthritis in his legs."  It was noted that his heart condition "limits his ability to do heavy yard work after several hours."  The examiner diagnosed CAD, status post myocardial infarction with a recent graded exercise testing negative for exercise-induced ischemia.  It was noted the Veteran's currently estimated METS level was 5.0.

In January 2008, the Veteran submitted a statement indicating he had suffered a second myocardial infarction in November 2007.  The RO interpreted this as a claim for an increased rating.  

The Veteran underwent an examination in April 2008.  The claims file was not provided for the examiner's review.  The Veteran related that on November 21, 2007, he experienced severe chest pain and was hospitalized for cardiac catheterization.  In addition, he underwent a repeat coronary angiography which revealed "50% blockage of the artery behind the heart."  It was noted that since that time, prior to the April 2008 examination, the Veteran had one episode of angina after working in the yard; this pain was relieved by medication.  It was indicated the Veteran experienced fatigue after working in the yard, but he remained active and exercised by walking or riding a bike 15 minutes each day.  It was indicated he worked in the yard, using a push mower and digging.  The examiner diagnosed CAD, myocardial infarction 2004.  The examiner also commented: "Episode of unstable angina in September of 2007.  No evidence of acute MI [myocardial infarction] then."  The examiner estimated METS of 6.0-6.9 "because veteran cuts grass with push mower, can bowl and shovels dirt."  It was noted he could not play basketball, ski or mountain climb.

In May 2008, based on the April 2008 examination report, the RO proposed to reduce the Veteran's disability rating to 30 percent.  This proposal became final in the August 2008 rating decision.  The Veteran appealed.

Private treatment records acquired after the April 2008 VA examination include a November 24, 2007 Cardiology Consultation indicating the Veteran had cardiac enzymes consistent with non-Q-wave myocardial infarction and that a left heart catheterization was performed.  A December 2007 private treatment record from the Veteran's cardiologist, Dr. H., indicated he had a non-Q-wave myocardial infarction with angiography, which suggested total occlusion of the small branch of the left circumflex in November 2007.  The Veteran's left ventricular ejection fraction was noted to be 50% with 1+ mitral regurgitation.

A September 2008 VA treatment record noted the Veteran remained very active and bowled three times a week.  The Veteran related he had no further issues with CAD and denied chest pain, tightness or shortness of breath.  He indicated he had a "mild" myocardial infarction in 2007 with "no permanent damage" and a catheterization with no stenting.   In a March 2010 VA treatment record, the Veteran was seen for a urinary tract infection.  He denied cardiac symptoms.  It was noted the Veteran continued to do well and was still bowling three times a week.  In a March 2011 VA treatment record, it was noted the Veteran continued to stay active with his family and friends/activities.  He denied cardiac symptoms, to include chest pain, tightness or shortness of breath.  It was noted his breathing was easy and unlabored.

In May 2011, the Veteran underwent another VA examination.  The Veteran's claims file was reviewed.   It was noted the Veteran had "other confounding medical conditions that limit his ability to exercise, specifically his right leg amputation and left knee arthritis."  It was noted he could walk a mile slowly and climb a flight of stairs before being limited by leg pain.  METS levels were considered and based on the Veteran's stated activities, the examiner estimated the Veteran's METs to be more than 5 but less than 7.  The examiner reviewed a copy of the Veteran's March 2011 myocardial perfusion exercise SPECT testing.  This showed a LVEJ of 66 percent.  It was noted the target heart rate was not achieved, but there were no signs of ischemia.  The examiner noted that the ejection fraction was a the better estimate of his cardiac status, since his METS level at maximum exercise was confounded by other medical conditions.

In a June 2011 supplemental statement of the case, the evaluation of 30 percent from November 1, 2008 was continued.  Thereafter, the Veteran appealed to the Board.

In March 2012, the Board determined the reduction was proper because the results of April 2008 and May 2011 VA examinations corresponded to METs of no less than 6.0 and such results fit squarely within the criteria appropriate for a 30 percent rating. After setting forth the evidence of record, to include that relating to the Veteran's myocardial infarction in November 2007, the Board considered whether the reduction was justified by the evidence and noted that reexaminations disclosing improvement would warrant a reduction in rating because the 60 percent rating had been in effect for less than 5 years.  38 C.F.R. § 3.344(c).  The Board determined that reduction was proper in November 2008 because, in 2007, when the evidence showed the Veteran had an ejection fraction and METs that fell within the 60 percent rating criteria, the Veteran was still receiving such rating and that improvement was shown on the April 2008 examination  that justified a rating reduction in November 2008.   The Board found that the post-reduction examination in May 2011 further supported this conclusion.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (explaining that post-reduction medical evidence may be considered in the context of evaluating whether a condition had actually improved).

In September 2012, in a Joint Motion for Remand, it was agreed that the Board's decision should be vacated because the Board made "no finding regarding whether the improvement shown by the April 2008 and May 2011 VA examinations was reflective of improvement under the ordinary conditions of life."  See Brown v. Brown, 5 Vet. App. 413, 416-19 (1993).  The Court granted the Joint Motion and the case was remanded to the Board.  

In May 2013, the Board remanded the claim, in part, to seek an opinion as to whether the record showed sustained improvement in the Veteran's ability to function under the ordinary conditions of life or work, as related to his CAD, as of November 1, 2008.  

In November 2013, in the Veteran underwent another VA examination.  It was noted the Veteran was taking continuous medication for his condition.  METs were estimated to be greater than 3 but less than 5 consistent with activities such as light yard work (wedding), mowing lawn (power mower) and brisk walking.  It was noted that left ventricular ejection fraction had been tested in June 2013 when the Veteran had another cardiac craterization and was recorded at 55 percent.  

In July 2014, a VA examiner reviewed the Veteran's claims file and noted the diagnosis of CAD and myocardial infarctions in 2004, 2007 and 2013.  It was noted that the Veteran's METS level was confounded by his other comorbid medical conditions including status post right below the knee amputation with prosthetic right lower leg, left knee osteoarthritis and left foot pain.  As such, the examiner indicated his cardiac status was better indicated by his ejection fraction.  As to whether the record showed sustained improvement in the Veteran's ability to function, the examiner stated:

It is my medical opinion that the medical record shows that the veteran's functional abilities due to his cardiac condition has been maintained or sustained improvement over the course of time, since he was found to be able to continue his usual activities of daily living, recreational and work activities, including yard work, shoveling, bowling, and pushing a lawn mower, with reported symptoms of fatigue after heavy physical work at baseline based on July 2007 examination.  There is no evidence that the veteran's functional impairment due to solely to his cardiac condition has permanently worsened over the course of time.

Following review of this opinion, in a September 2014 supplemental statement of the case, the RO again found that the reduction from 60 percent to 30 percent was proper except that an evaluation of 100 percent was assigned effective from November 24, 2007, the date of the Veteran's second myocardial infarction, to March 1, 2008.  On March 1, 2008, a 60 percent rating was reinstated and then decreased to 30 percent effective November 1, 2008.  The RO also granted an evaluation of 100 percent, effective from June 26, 2013, based on evidence of myocardial infarction with the previous evaluation of 30 percent again reassigned thereafter effective October 1, 2013.

The propriety of the reduction from 60 percent to 30 percent effective November 1, 2008 is again before the Board.

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's MET level and left ventricular dysfunction ejection fraction improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594 . The Board finds that this second prong in effectuating a proper reduction had not been demonstrated by the evidence of record between April 2007 and November 2008.

Although upon review of the April 2008 and May 2011 examinations, the results reflect that the Veteran's disability picture most closely approximated a 30 percent rating, it is arguable, especially in light of the second myocardial infarction in November 2007, that there was no "material improvement" in the Veteran's condition from the time the RO initially assigned a 60 percent rating in April 2007 and when it was reduced in November 2008.  Based on guidance from the Court, the Board finds that reasonable doubt regarding whether the Veteran's ability to function and undertake activities improved must be resolved in his favor.  Here, it cannot be shown that there was a material difference in the Veteran's ability to function between the July 2007 and the April 2008 examinations upon which the RO based the initial rating for CAD and the reduction thereafter.  The examiner in July 2014 who considered the record following the Board's remand noted that the Veteran's condition had been "maintained" or had sustained improvement over the course of time.  Because there was no distinct change in the Veteran's ability to undertake activities between April 2007 and November 2008, the Board must find that, at the time the reduction became effective, it was not warranted, especially in light of the second myocardial infarction the Veteran experienced that was not taken into consideration at the April 2008 examination. 

Resolving any doubt in the Veteran's favor, the Board will restore the 60 percent rating for CAD.  

The Board will address entitlement to ratings in excess of 60 percent for CAD from November 1, 2008 in the section of this decision related to increased ratings.




III.  Increased Ratings Generally

On January 11, 2013, the Veteran filed a formal claim for a TDIU.  The RO interpreted this as a claim for an increased rating for all of his service-connected disabilities, to include (1) amputation, right leg, below the knee rated as 40 percent disabling, (2) wound, muscle group XI, left leg, knee and foot rated as 30 percent disabling, (3) scars, retained fragment, right temple and occiput rated as 10 percent disabling, (5) otitis externa, with minimal hearing loss rated as 10 percent disabling, (6) hypertension rated as 10 percent disabling and (7) CAD.  The Veteran was scheduled for examinations.

In a December 2013 rating decision, the RO continued the 40 percent rating for the Veteran's amputation, continued the 30 percent rating for the muscle wound, continued the 10 percent rating for hypertension and continued the 10 percent rating for otitis externa.  In addition, the RO increased the disability rating for scars, retained fragment, right temple and occiput to 30 percent disabling and granted service connection for additional scars identified on examination, to include scars right stump, left foot, and left knee and lower leg.  The RO also granted TDIU effective the date of his January 11, 2013 formal claim.

In a December 2013 notice of disagreement, the Veteran disagreed with (1) the effective date and evaluation of scars, right stump, left foot, left knee and lower leg rated as 10 percent disabling, (2) the effective date and evaluation of scars, retained fragment, right temple and occiput rated as 30 percent disabling and (3) evaluation of group XI muscle wound, left leg, knee and foot rated as 30 percent disabling and (4) the effective date of entitlement to a TDIU.

As mentioned in the preceding section, the Board will also address entitlement to ratings in excess of 60 percent for CAD during those periods the Veteran was not receiving a 100 percent rating following his myocardial infarctions pursuant to DC 7006.

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Ratings in excess of 60 Percent for CAD from November 1, 2008

In Section II of this decision, the Board set forth the criteria for rating the Veteran's CAD pursuant to DC 7005 and DC 7006.  In addition, the Board reviewed at length the evidence pertinent to this Veteran's case.  For the periods between November 21, 2007 and March 1, 2008 and between June 26, 2013 and October 1, 2013, the Veteran was rated at 100 percent under DC 7006 because that diagnostic code allows for such rating "during and for three months following myocardial infarction, documented by laboratory tests." For all other periods from November 1, 2008, the Veteran is rated at the second highest rating available for CAD, 60 percent. 

Upon review of the claims file and the evidence summarized above, the Board finds that at no time from November 1, 2008 has the evidence shown chronic congestive heart failure, or; workload of 3METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent which would entitle the Veteran's to a 100 percent rating for his CAD.  The evidence continued to show that the Veteran was able to remain active and that he biked, walked, bowled and worked in the yard.  The evidence does not reflect such severe disability as that described by the 100 percent rating criteria.  As such, ratings in excess of 60 percent for CAD except for those already granted pursuant to DC 7006 are denied.

V.  Increased Ratings from Earlier Effective Dates for Scars

In a January 1955 rating decision, the RO granted service connection for scars with retained fragments, right temple and occiput, stemming from an injury sustained in combat.  In the December 2013 rating decision, the RO granted a separate rating for scars of the right amputation stump, left knee, left foot and lower leg.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2014).  An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In this context, the law provides that the effective date of the award "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  Here, for an earlier effective date to be granted, factual entitlement would have to be shown within the year prior to the Veteran's claim, specifically between January 11, 2012 and January 11, 2013. 

Diagnostic Codes 7800 - 7805 relate to the evaluation of scars.  Currently, the Veteran has a 30 percent rating under DC 7800 for his scars, retained fragment, right temple and occiput and a 10 percent rating  under DC 7804 for his scars right stump, left foot, left knee and lower leg.

Under DC 7800, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent disability rating.

Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent disability rating. 

Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent disability rating. 

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, DC 7800, Note (1).

The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800, Note (5).

DC 7801 provides for a 10 percent rating when deep and nonlinear scars cover an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating when deep and nonlinear scars cover an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm), a 30 percent rating when deep and nonlinear scars cover an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), and a 40 percent rating when deep and nonlinear scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  

DC 7802 provides for a 10 percent rating for scars that are superficial and nonlinear and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  
DC 7804 is for application when scars are unstable or painful and provides for a 10 percent rating when there are one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful and a 30 percent rating when there are five or more that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Further, Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Lastly, DC 7805 provides any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.

In November 2013, the Veteran underwent an examination of his scars.  

Two scars were noted on the lower right extremity.  The first was on the base of the right amputation stump and measured 9 cm.  The second was also on the base of the amputation stump and measured 3 cm.  Both were noted to be linear.  Neither scar was noted to be painful or unstable.

Six scars were noted on the Veteran's left lower extremity.  Three were located on the knee and three on the foot.  The three on the left knee and one of the scars on the left foot were noted to be superficial and non-linear.  They measured 2 x 0.5 cm, 2.5 x. 0.5 cm, 3.5 x 0.3 cm and 3 x 0.3 cm.  The remaining scars on the left foot were noted to be deep and non-linear.  They measured 9 x 0.5 cm and 8 x 0.3 cm.  The approximate total area of superficial non-linear scars on the left lower extremity was 4.20 square centimeters.  The approximate total area for deep non-linear scars on the left lower extremity was 7.05 square centimeters.  The examiner noted one painful scar on the medial aspect of the left foot, transverse curving up to the big toe.  

Of the scars on the extremities, none were noted to be unstable with frequent loss of covering of the skin over the scar.  

As to the scars on the head, face or neck, the examiner noted three scars and that none of them were either painful or unstable.  First, the examiner indicated that disfigurement was seen in the left temple where there were palpable fragments of shrapnel in a depressed area.  The length and width at the widest part of the disfigurement was 2 x 0.6 cm and underlying soft tissue was noted to be missing.  Second, a scar was noted at the left occipital region with palpable fragment of shrapnel in a "firm round area" that was noted to be elevated.  The length and width of the scar at its widest part was 0.5 x 0.5 cm.  Third, a scar was noted at the posterior scalp in the mid-occipital region.  The length and width of the scar at its widest part was 8 x 0.1 cm.  Surface contour was noted to be depressed on palpation with underlying soft tissue missing.  The approximate total area of the head, face and neck with missing underlying soft tissue was noted to be 1.45 square centimeters.  

When comparing this evidence to the criteria under the appropriate rating criteria for scars in DCs 7800-7805, the Board finds that the ratings currently assigned are appropriate from January 11, 2013.  

At the November 2013 examination, eight scars were identified on the Veteran's lower extremities, to include scars on the right stump, left leg and left foot.  One of these scars was noted to be painful entitling the Veteran to a 10 percent rating under DC 7804.  To be entitled to a higher rating under DC 7804, the Veteran would have to have 2 or more painful or unstable scars on his lower extremities which has not been shown by the evidence.  As for ratings under other diagnostic codes related to scars, the Veteran would have to show deep and non-linear scars  with an area of at least 39 square centimeters to be entitled to a compensable rating under DC 7801.  Here, the total area was noted to be approximately 7.05 square centimeters.  Thus, a rating under DC 7801 is not appropriate.  For a compensable rating under DC 7802, the Veteran would have to have superficial and nonlinear scars that cover an area of at least 929 square centimeters.  Here, the approximate total area of superficial non-linear scars was noted to be 4.20 square centimeters.   In summary, the Veteran is not entitled to a higher rating at this time because it has not been shown that he has 2 or more painful or unstable scars or that the total area of his scars merit a rating under a code other than DC 7804.

As to the three scars on the Veteran's forehead, the RO assigned a 30 percent rating based on the presence of three characteristics of disfigurement, to include (1) a scar on the Veteran's left temple measuring 0.6 centimeters wide at widest part, (2) scars with elevated or depressed surface contour and (3) scars adhering to the underlying tissue.  Additional characteristics of disfigurement that would entitle the Veteran to a rating in excess of 30 percent were not shown.  Specifically, the examination report did not reflect the presence of a scar measuring 5 or more inches, skin hypo- or hyper-pigmented in an area exceeding six square inches., abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches or skin indurated and inflexible in an area exceeding six square inches.  Because the evidence does not reflect more than 3 characteristics of disfigurement, a schedular rating in excess of 30 percent is not warranted.  In addition, there was no evidence that the scars on the Veteran's forehead were either painful, unstable or of an area meriting a separate rating under another diagnostic code.

There is no evidence of record between January 11, 2012 and the January 11, 2013 claim that indicates entitlement to increased ratings for scars; entitlement was first factually evident at the November 2013 VA examination.

VI.  Increased Rating for Wound, Muscle Group XI

The Veteran is rated at 30 percent under DC 5311 for his wound, muscle group XI, left leg, knee and foot.  

In regard to muscle group injuries, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  
Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d).  However, section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006); see Robertson v. Brown, 5 Vet. App. 70, 74 (1993).

Muscle group XI encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.   Under Diagnostic Code 5311, a 10 percent evaluation is warranted for a muscle disability that is moderate, a 20 percent evaluation is warranted for a muscle disability that is moderately severe, and a 30 percent evaluation is warranted for muscle disability that is severe. 38 C.F.R. § 4.73 (2014).

In November 2013, the Veteran underwent an examination of his muscles.  It was noted that muscle injury of Group XI affecting the left foot was identified in January 1955 when the Veteran was granted service connection.  At that time, it was noted that the muscle injury was severe and a 30 percent rating was assigned.  Upon examination, some impairment of muscle tonus, some loss of muscle substance and visible or measurable atrophy was noted on the left foot.  Consistent fatigue-pain was noted on the right that was consistent.  When asked if there was x-ray evidence of retained metallic fragment in any muscle group, minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile were noted at the 1st and 2nd metatarsals, scalp, external acciptal protuberance and the stump of the right knee.  

Severe muscle disability contemplates a through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than what is required for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements. Objectively, there are ragged, depressed, and adherent scars indicating wide damages to muscle groups in the missile track; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and tests of strength and endurance compared with the sound side demonstrate severe impairment of function. 38 C.F.R. § 4.56(d)(4) .

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 .

A 30 percent rating is the maximum schedular rating available for a muscle injury.  There are no other diagnostic codes that appear more relevant for rating the disability of Muscle Group XI injury. Therefore, there does not appear to be any legal basis for assignment of a schedular rating in excess of 30 percent for the Veteran's muscle wound.

VII.  Extraschedular Considerations

In reaching the above decisions, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the record does not demonstrate that the Veteran's scars, wound of muscle group XI or CAD are so exceptional or unusual as to warrant the assignment of increased ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's scars, muscle wound and CAD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings under the Rating Schedule for scars and for CAD for the applicable periods when the Veteran was not in receipt of a 100 percent rating; however, neither the Veteran's scars nor CAD are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations are inadequate.  In addition, the Veteran is receiving the highest available schedular rating for his muscle wound.  There is evidence that the Veteran is limited by pain and limitation of motion in his left leg, but, the evidence suggests this is due to arthritis which has not be linked to the muscle wound and is not service connected.  

Based on the foregoing, the Board finds that referral for consideration of extraschedular ratings is not appropriate in this case. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
VIII.  Entitlement to an Earlier Effective Date for TDIU

The Veteran contends that he is entitled to an effective date earlier than January 11, 2013 for the assignment of a TDIU because the issue was raised in the course of his increased rating claim for CAD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. 447.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id. at 455.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Also notable is that marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  

In this case, on January 10, 2008, the Veteran filed a statement indicating he had a second heart attack in November 2007.  The RO interpreted this to be a claim for an increased rating for CAD.  At that time, TDIU had not yet been raised by the record and employability in regard to the Veteran's service connected disabilities was not addressed until the VA examination in May 2011 when the examiner indicated the Veteran would be "able to work, based soly on his IHD cardiac condition, in a sedentary, light or medium heavy physical activity capacity, but not in a heavier physical activity capacity."  It was noted he could lift up to 30 pounds.  It was indicated that the Veteran last worked in "about 2004" as a barber and that the job ended due to retirement.  At that point, there was no indication that the Veteran was unemployable due to his service-connected disabilities or that entitlement to a TDIU had been raised by the record.

The Board finds that prior to filing a formal claim for entitlement to a TDIU on January 11, 2013, the issue of entitlement had not yet been raised and the record lacked evidence that the Veteran was unemployable.  On January 11, 2013, the Veteran indicated that he became too disabled to work in 2002.  He indicated that  "[e]verything became too much for me to handle at work, including standing up due to my prosthetic right leg, and I couldn't work anymore."  

In March 2013, Mr. K.R.S., a vocation rehabilitation counselor submitted a statement regarding whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation, and if so, did his unemployability date back to 2002.  The counselor reviewed the Veteran's claims file and interviewed him by phone.  It was noted the Veteran worked as a barber for 46 years prior to retirement in 2002.  It was indicated he worked full time until 1994 and then worked part-time until retirement in 2002.  In the early 1980s, the Veteran purchased the barber shop and was able to set his own hours.  Because of his protested leg, he mostly sat in a swivel chair to cut hair.  When the Veteran retired in 2002, he recalled experiencing increasing pain in his left lower leg and foot and if he stood too long on his artificial leg, he developed pain and blisters.  Following a detailed review of the record, the counselor stated his opinion that from the point the Veteran reduced his hours to part-time, around 1994, until his retirement in 2002, the Veteran "worked in a protected family-owned business environment, and that his employment during that time is not considered substantially gainful in accordance with VA regulations."  Mr. K.R.S. indicated that by 2002, "the veteran felt he could no longer continue as a barber, even on his part-time schedule."  Mr. K.R.S. pointed to increasing pain in the left leg and foot and cited to several reports in the VA medical file that the Veteran had traumatic arthritis in that extremity.  The counselor concluded that the Veteran could not work, even in a sedentary capacity and indicated that the Veteran's "reduced level of activities of daily living resulting from his service-connected disabilities dating back to 2002 are not consistent with an ability to first obtain and then to sustain full-time or substantially gainful employment."

Notably, the March 2013 statement from Mr. K.R.S. focuses heavily on arthritis in the Veteran's left leg which is not a service-connected disability and therefore, cannot be considered when determining entitlement to a TDIU.  Upon review of the record as a whole, the Board concludes that prior to January 2013, entitlement to a TDIU had not been raised by the record and therefore, an effective date prior to the Veteran's formal claim for a TDIU cannot be granted.

To reiterate, the effective date for claims for increased compensation, such as a TDIU, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2014).  The law provides an exception to this general rule governing claims for increased ratings. 38 U.S.C.A. § 5110(a), (b)(2) (West 2002). If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

Pursuant to VA guidelines, we could consider whether TDIU was raised by the record or entitlement was shown at any time after January 10, 2007, a year prior to the Veteran's statement regarding his heart attack that was interpreted as a claim for an increased rating for CAD.  The Board finds that prior to the vocational counselor's opinion, it was not factually ascertainable that the Veteran's service-connected disabilities alone prevented him from sustaining a gainful occupation.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for a TDIU because prior to January 11, 2013, the issue had not been raised.  As such, the claim must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The reduction of the disability rating for the Veteran's CAD was not factually proper; restoration of a 60 percent disability rating is granted, effective from November 1, 2008.

A rating in excess of 60 percent for CAD at any time other than those periods during which the Veteran was receiving a 100 percent evaluation pursuant to Diagnostic Code 7600 is denied.

An increased  rating from an earlier effective date for scars, right amputation stump, left foot, left knee and lower leg currently evaluated at 10 percent from January 11, 2013 is denied.

An increased rating from an earlier effective date for scars with retained fragment, right temple and occiput, currently evaluated at 30 percent from January 11, 2013 is denied.

An increased rating for shell fragment wound, muscle group XI, left leg, knee and foot, currently rated as 30 percent disabling, is denied.

Entitlement to an earlier effective date prior to January 11, 2013 for the establishment of a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


